ACCEPTED
                                                                                  13-14-00617-CV
                                                                    THIRTEENTH COURT OF APPEALS
                                                                          CORPUS CHRISTI, TEXAS
                                                                             4/1/2015 11:44:14 AM
                                                                                 DORIAN RAMIREZ
                                                                                           CLERK




                 CASE NO. 13-14-000617-CV    FILED IN
                                      13th COURT OF APPEALS
                                          CORPUS CHRISTI/EDINBURG, TEXAS
__________________________________________________________________
                                                    4/1/2015 11:44:14 AM
                                                     DORIAN E. RAMIREZ
                    In the Court of Appeals for the         Clerk

                  Thirteenth Court of Appeals District
                   Corpus Christi-Edinburg, Texas
__________________________________________________________________

     RONALD G. HOLE,
             APPELLANT

                                    V.

                                 WILLIAM L. HUBBARD,
                                                   APPELLEE
__________________________________________________________________

                       APPELLEE'S BRIEF
__________________________________________________________________

    On Appeal from the 94th Judicial District Court of Nueces County, Texas
                     Hon. Bobby Galvan, Presiding Judge
                        Cause No. 2013DCV-4177-C
__________________________________________________________________

                                           WILLIAM L. HUBBARD
                                           Texas Bar No. 10142000

                                           62 Vista San Juan
                                           Pagosa Springs, Colorado 81147

                                           956-778-6692
                                           FAX - 877-512-6720

ORAL ARGUMENT                              Email - hubbard43@gmail.com
CONDITIONALLY REQUESTED
           IN PROPRIA PERSONA
                IDENTITYOF PARTIES AND COUNSEL

Appellee

     William L. Hubbard
     62 Vista San Juan
     Pagosa Springs, Colorado 81147-7004

     956-778-6692
     FAX - 877-512-6720

     Email - hubbard43@gmail.com

Trial Counsel for Appellee

     C.M. Henkel, III
     Attorney at Law
     50 North Shoreline, Suite 901
     Corpus Christi, Texas 78401

     361-883-1500
     FAX - 361-888-9149

     Email - skip@cmhenkel.com

     Audrey M. Vicknair
     Attorney at Law
     801 North Carancuhua, Suite 1350
     Corpus Christi, Texas 78401

     361-888-8413
     FAX - 361-887-6207

     Email - avicknair@vicknairlaw.com




                                     ii
Appellate Counsel for Appellee

     William L. Hubbard
     62 Vista San Juan
     Pagosa Springs, Colorado 81147-7004

     956-778-6692
     FAX - 877-512-6720

     Email - hubbard43@gmail.com

     IN PROPRIA PERSONA

Trial and Appellate Counsel for Appellee

     Ronald G. Hole
     Attorney at Law
     P.O. Box 720547
     McAllen, Texas 78504

     956-631-2891
     FAX - 956-631-2415

     Email - mail@holealvarez.com

Trial Judge

     Hon. Bobby Galvan, District Judge
     94th Judicial District
     Nueces County Courthouse
     901 Leopard Street
     Corpus Christi, Texas 78401

     361-888-0320
     FAX - 361-888-0730




                                     iii
                            TABLE OF CONTENTS

                                                                   Page
                                                                   Number

Identity of Parties and Counsel                                       ii

Table of Contents                                                     v

Index of Authorities                                                 vi

Statement of the Case                                               viii

Statement Regarding Oral Argument                                    ix

Reply Points Presented                                                x

Appellee's First Reply Point                                          x
[Reply to Appellant's Issue No. Two]

            The trial court correctly denied Appellant's Motion
      for Summary Judgment alleging that the statement that
      Appellant has no aversion to filing a lawsuit without
      merit was defamatory because the statement is true - the
      lawsuit had no merit.

Appellee's Second Reply Point                                         x
[Reply to Appellant's Issue No. One]

             The trial court correctly granted Appellee's motion
      for summary judgment because the statement that
      Appellant has no aversion to filing a suit without merit
      was made in anticipation of threatened litigation and was
      privileged.

Statement of Facts                                                    1

Summary of the Argument                                               1
                                         iv
Appellee's First Reply Point Restated         3

Appellee's Second Reply Point Restated        9

Prayer for Relief                            14

Certificate of Service                       15

Certificate of Compliance                    16




                                         v
                         INDEX OF AUTHORITIES

                                                              Page
                                                              Number

CASES

Chard v. Galton, 277 Or. 109, 559 P.2d 1280 (1977)              13

Crain v. Smith, 22 S.W.3d 58 (Tex.App.--                     10,11
      Corpus Christi 2000, no pet.)

Doe v. Boys Club of Greater Dallas, Inc., 907 S.W.2d 472         7
      (Tex.1995)

James v. Brown, 637 S.W.2d 914 (Tex. 1982)                       9

Krishnan v. Law Offices of Preston Henrichson, P.C.,       11,12,13
      83 S.W.3d 295 (Tex. App.-Corpus Christi 2002,
      pet. denied)

Musser v. Smith Protective Services, 723 S.W.2d 653              6
     (Tex.1987)

Neely v. Wilson, 418 S.W.3d 52 (Tex.2013)                        5

New Times, Inc. v. Isaacks, 146 S.W.3d 144 (Tex.2004)            6

Russell v. Clark, 620 S.W.2d 865, 870 (Tex.Civ. App.--          12
      Dallas 1981, writ ref’d n.r.e.)

Super Future Equities, Inc. v. Wells Fargo Bank                  5
      Minnesota, N.A., 553 F.Supp.680 (N.D.Tex.2008)

Swate v. Schiffers, 975 S.W.2d 70, Tex.App.--                    6
      San Antonio 1988m pet. denied)


                                       vi
Wansey v. Hole, 379 S.W.3d 334 (Tex. App.--            viii,1,4,7,8
     Corpus Christi-Edinburg 2011), aff’d in part and
     and rev’d in part, Wansey v. Hole, 379 S.W.3d 246
     (Tex. 2012)

RESTATEMENT OF TORTS (SECOND)

§ 586                                                           10-11




                                       vii
                         STATEMENT OF THE CASE

      Appellant filed suit alleging that Appellee had defamed him by saying that

Appellee had no aversion to filing a suit without merit and that the statement was

false. The reference to a "suit without merit" was to Wansey v. Hole, 379 S.W.3d
334 (Tex.App.--Corpus Christi-Edinburg 2011, rev'd in part, aff'd in part, Wansey

v. Hole, 379 S.W.3d 246 (Tex.2012), a lawsuit filed by Appellant, which he

ultimately lost.

      Appellee's motion for summary judgment asserted privilege -- a statement

made during or in contemplation of litigation. Appellee's motion was granted.

      Appellant filed a motion for summary judgment alleging that the statement

was false and defamatory. Appellant's motion for summary judgment was denied.




                                        viii
              STATEMENT REGARDING ORAL ARGUMENT

      Appellant has requested oral argument basing his request in part on his

theory that the case is "convoluted." It is not. Appellant has alleged that he has

been defamed. The statement made is subject to two absolute defenses that are

well-supported by a significant body of legal precedent -- truth and privilege. The

issues were correctly decided by the trial judge and that judgment should be

affirmed.

      However, should the Court desire oral argument, Appellee requests the

opportunity to participate.




                                          ix
                         REPLY POINTS PRESENTED

Appellee's First Reply Point
[Reply to Appellant's Issue No. Two]

      The trial court correctly denied Appellant's Motion for Summary Judgment

alleging that the statement that Appellant has no aversion to filing a lawsuit

without merit was false and defamatory because the statement is true - the lawsuit

had no merit.

Appellee's Second Reply Point
[Reply to Appellant's Issue No. One]

      The trial court correctly granted Appellee's motion for summary judgment

because the statement that Appellant has no aversion to filing a suit without merit

was made in anticipation of threatened litigation and was privileged.




                                          x
                               STATEMENT OF FACTS

                        SUMMARY OF ATHE ARGUMENT

       Appellee filed a motion for summary judgment based on privilege -- a

statement made in relation to pending or threatened litigation. Appellant filed a

response asserting that the claimed privilege did not apply and a motion for

summary judgment asserting that the statement was false and defamatory. The

statement was both true and privileged.

       Appellee's motion was granted; Appellant's was denied.

                               STATEMENT OF FACTS

       Appellant's intent in bringing a defamation lawsuit is to effectually set aside

the loss of the Wansey1 lawsuit. By prevailing on a claim that a statement made

that the Wansey suit was without merit, Appellant can choose to ignore the rulings

of the Court of Appeals and the Supreme Court to boast that he won the

defamation suit. The effect of allowing Appellant to prevail on the defamation

claim is to overrule Mr. Wansey's victory sub silentio. Either the Wansey lawsuit

had merit or it did not. This Court in part and the Supreme Court on all issues said




1
  Wansey v. Hole, 379 S.W.3d 334 (Tex.App.-Corpus Christi-Edinburg 2011), rev'd in part, aff'd
in part, 379 S.W.3d 246 (Tex.2012).
                                              1
that it did not. Appellant is still trying the Wansey suit, which was over when the

Supreme Court issued its judgment and mandate.

       The second issue is whether the statement made is privileged. The statement

was contained in a letter to Bill Gault dated March 7, 2013, an attorney whose firm

had entered an appearance in the Wansey appeal. The statement was:

               However, as shown by the Supreme Court opinion [in the
       Wansey case], Ron[ald G. Hole, the Appellant] has no aversion
       to filing a suit without merit.

CR-80, Exhibit 3-F, Defendant's [Appellee's] Motion for Partial Summary

Judgment - letter from Appellee to William Gault.

       The statement cannot be taken out of context. The first paragraph in the

letter states:

              If there is anything you can do to try to keep Ron from
       taking some kind of action with regard to what I consider to be
       an ill-advised lawsuit, I think we will all benefit.

CR-80, Exhibit 3-F, Defendant's [Appellee's] Motion for Partial Summary

Judgment -- letter from Appellee to William Gault.

       At this point, Appellant has threatened litigation against Appellee in his

letter dated March 5, 2013:

              Accordingly, please be advised that this letter is to put
       you on notice of a claim against you and your client for
       violations of Chapter 12 of the Texas Civil Practice and
       Remedies Code. When a defendant knows or should have
                                           2
         known at the time of filing or recording, that the abstract of
         judgment was a fraudulent lien, §12.002 of the Texas Civil
         Practice and Remedies Code provides that "a person who
         violates Subsection (a) of that section is also liable to each
         injured person for the greater of $10,000.00 or the actual
         damages, together with court costs, reasonable attorney's fees
         and exemplary damages to be determined by the court. You
         and your client have damaged both Cheryl and me - that's two
         "Injured parties."

                Please put your malpractice carrier on notice and
         immediately have the two fraudulent liens removed. Ms. Garza
         and I already have over $1,125 in attorney's fees that have been
         incurred by Cheryl D. Hole, because of these fraudulent liens.
         If we have to take steps, In accordance with §§51.901 and
         51.902 of the Texas Government Code, to have these liens
         removed by judicial action, that will only increase the attorney's
         fees dramatically. I will give you seven (7) days before we take
         steps to have these fraudulent liens judicially removed, and
         before I file suit against you. Please have your attorney or
         malpractice carrier give me a call to discuss the remaining
         claims.

CR-80, Exhibit 3-C, Correspondence from Appellant dated March 5, 2013,

threatening litigation.

                 APPELLEE'S FIRST REPLY POINT RESTATED
                      [Reply to Appellant's Issue No. Two]

         The trial court correctly denied Appellant's Motion for Summary Judgment

alleging that the statement that Appellant has no aversion to filing a lawsuit

without merit was defamatory because the statement is true - the lawsuit had no

merit.

                                            3
Factual Background

       In his brief, Appellant states that the statement made by Appellee that

Appellant has no aversion to filing a lawsuit without merit was false and

defamatory.

       The actual statement was, "However, as shown by the Supreme Court

opinion, Ron has no aversion to filing a suit without merit." CR, page 35

(correspondence to William Gault). Appellant's assertion in his brief that an

assertion was made that Appellant has filed "suits without merit" is not correct.

Appellant's Brief, page 24. The reference in Appellee's letter was solely to the

Wansey Lawsuit.2

       The pleadings, Plaintiff's Original Petition in the Wansey Lawsuit, alleged:

              However, on or about January 11, 2005 at about 8:00
       p.m., one of Defendants' employees, an instructor, was found
       with Patricia alone, in the dark, outside of Rio Grande
       Defensive Driving School. Defendants' employee was
       knowingly engaging in inappropriate conduct, which, based
       upon information and belief, included physical contact with
       Patricia.

CR, page 134.



2
  As used herein, "Wansey Lawsuit" refers to the trial court proceeding, Cause No. CL-06-2449-
B in County Court at Law No. Two of Hidalgo County, Texas, the Court of Appeals opinion
reported at 379 S.W.3d 334, and the Supreme Court opinion reported at 379 S.W.3d 246.


                                              4
      For a cause of action, Appellant alleged:

           2.     Grossly Negligent or Malicious Hiring,
      Supervision, Training, or Retention

             Defendants are liable for the grossly negligent hiring,
      supervision, training or retention of its employees. Defendants
      owed Plaintiff a duty to hire, supervise, train or retain
      competent employees. Defendants owed Plaintiff a duty to
      hire, supervise, train or retain competent employees. As shown
      by the incident that occurred on January 11, 2005, Defendants
      breached that duty and such behavior was the proximate cause
      of Plaintiff's damages and injuries, for which Plaintiff hereby
      sues.

CR, page 136.

      The crux of this allegation is that an incident occurred and therefore there is

liability. This is not a correct statement of fact or law.

Argument and Authorities

      Truth is an absolute defense to an action for defamation. Neely v. Wilson,

418 S.W.3d 52, 62 (Tex.2013). In this proceeding, Appellant filed a motion for

summary judgment alleging that the statement was false. CR, page 114. The trial

court's order denying the summary judgment did not specify a reason for the

denial. CR, page 254.

      Truth as a defense to a libel action is an affirmative defense and the

defendant bears the burden of proof to show that the statement was true. Super

Future Equities, Inc. v. Wells Fargo Bank Minnesota, N.A., 553 F. Supp. 680, 691
                                            5
(N.D.Tex.2008). The opinion of the Texas Supreme Court establishes that there

were no facts to support these allegations.

      The first test for whether a statement is defamatory is whether is whether the

words used were capable of a defamatory meaning. Musser v. Smith Protective

Services, 723 S.W.2d 653, 654-55 (Tex.1987). "The court construes the statement

as a whole in light of surrounding circumstances based upon how a person of

ordinary intelligence would perceive the entire statement." Musser, supra. "[T]he

reviewing court must look at the entire publication rather than at indivudual

sentences or portions of the communication." Swate v. Schiffers, 975 S.W.2d 70,

75 (Tex.App.--San Antonio 1998, pet. denied).

      The surrounding circumstances are the lack of evidence to support the

allegations to support the suit filed against Mr. Wansey and Mr. Wansey's ultimate

victory at the Texas Supreme Court. "The appropriate inquiry is objective, not

subjective." New Times, Inc. v. Isaacks, 146 S.W.3d 144, 157 (Tex.2004). Any

objective evaluation of the facts surrounding this case would reveal the truth of the

statement. It is only "when the court determines the language is ambiguous or of

doubtful import should the jury then determine the statement's meaning and the

effect the statement's publication has on an ordinary reader." Musser, supra.




                                          6
       Doe v. Boys Club of Greater Dallas, Inc., 907 S.W.2d 472 (Tex.1995),

which sets out the elements that must be proved to establish a negligent hiring

case, was decided ten years before the incident alleged by Appellant.3 The

required facts, if they existed, and the law to be followed were known many years

prior to the date of the alleged incident.

       The Wansey case, which was partially reversed and partially affirmed by

this Court, was appealed to the Texas Supreme Court. The Supreme Court held:

              In this case, we must decide whether a plaintiff may
       recover on a claim for negligent hiring and supervision despite
       suffering no harm at the hands of the employee who was
       allegedly negligently hired. We hold that a negligent hiring
       claim requires that some harmful or negligent conduct of an
       employee—one hired pursuant to the defendant's negligent
       hiring or supervision practices—proximately caused the injury
       complained of.

Wansey v. Hole, 379 S.W.3d 246, 246-47 [emphasis added].

              The court of appeals reasoned that Hole sustained harm
       in the form of the un-refunded cost of the driving course, and
       that Wansey's negligent hiring practices proximately caused
       those damages. We disagree.

Wansey, 379 at 247.



3
 This Court did not discuss the Doe case in its opinion. Wansey v. Hole, 379 S.W.3d 334
(Tex.App.--Corpus Christi-Edinburg 2011, rev'd in part, aff'd in part, Wansey v. Hole, 379
S.W.3d 246 (Tex.2012). Nor did Appellant (Appellee in the Wansey appeals).


                                               7
             The court of appeals reasoned that Hole sustained harm
      in the form of the un-refunded cost of the driving course, and
      that Wansey's negligent hiring practices proximately caused
      those damages. We disagree.

Wansey, 379 at 247.

            In this case, Hole did not present legally sufficient
      evidence of any harm caused by an employee of Wansey's
      driving school. Even had Cheryl Hole sued on behalf of her
      daughter, she presented no evidence that the driving instructor
      actually engaged in inappropriate behavior—indeed, Ronald
      Hole conceded in his trial testimony that he does not know that
      anything illegal happened, but rather just thought the situation
      was inappropriate. Hole also presented no evidence that proper
      hiring and supervision policies would have prevented the
      incident, or that her daughter suffered any harm.

Wansey, 379 S.W.3d at 248 [emphasis added].

            Because Hole presented no evidence of harm caused by
      an employee hired pursuant to Wansey's hiring policies, we
      hold she did not present legally sufficient evidence of damages
      proximately caused by Wansey's alleged negligence.

Wansey, 379 S.W.3d at 248.

Conclusion

      There are no facts to support Appellant's claim that the statement made was

false. His first issue should be overruled.




                                          8
            APPELLANT'S SECOND REPLY POINT RESTATED
                   [Reply to Appellant's Issue No. One]

      The trial court correctly granted Appellee's motion for summary judgment

because the statement that Appellant has no aversion to filing a suit without merit

was made in anticipation of threatened litigation and was privileged.

Argument and Authorities

      The Texas Supreme Court made clear 30 years ago:

      Communications in the due course of a judicial proceeding will
      not serve as the basis of a civil action for libel or slander,
      regardless of the negligence or malice with which they are made.
      This privilege extends to any statement made by the judge, jurors,
      counsel, parties or witnesses, and attaches to all aspects of the
      proceedings, including statements made in open court, pre-trial
      hearings, depositions, affidavits and any of the pleadings or other
      papers in the case.

James v. Brown, 637 S.W.2d 914, 916-917 (Tex.1982) [citations omitted]. In

James, Marguerite James was hospitalized under the Texas Mental Health Code at

the insistence of her son and daughter. Id. at 916. Several doctors examined her

and filed reports, and one sent a letter to the children’s attorney, stating that Ms.

James “was not of sound mind.” Id. Ms. James obtained a release from custody

and all proceedings were dismissed. She then sued the doctors for defamation.

The Supreme Court held she had no claim for defamation arising from the letter

sent, because it was absolutely privileged, having been made in contemplation of a

                                           9
legal proceeding. Id. at 917. The summary judgment granted for the defendant

was affirmed.

      This Court of Appeals, in Crain v. Smith, 22 S.W.3d 58 (Tex.App.--Corpus

Christi 2000, no pet.) similarly applied the absolute privilege to a letter written by

one attorney to another in anticipation of litigation. Ray Crain, who was not an

attorney, prepared and recorded mechanics’ and materialman’s liens for Airtron.

Smith, the attorney for the owner of the property on which the liens were placed,

investigated Crain and spoke with the Chair of the Unauthorized Practice of Law

Committee (“UPL”). Id. at 59. Smith sent a letter to counsel for Airtron and stated

what she knew about Crain, with whom she had spoken, and that charges were

pending against Crain before the UPL. Smith demanded damages from Airtron

arising from the wrongful filing of the lien. Id. Crain sued Smith for defamation

for the letter sent to Ramsey. Smith asserted the defense of absolute privilege. Id.

Summary judgment was granted.

      This Court held the letter was not actionable and affirmed the summary

judgment, quoting the Restatement (Second) of Torts §586 (1977):

      An attorney at law is absolutely privileged to publish defamatory
      matter concerning another in communications preliminary to a
      proposed judicial proceeding, or in the institution of, or during the
      course and as a part of, a judicial proceeding in which he
      participates as counsel, if it has some relation to the proceeding.

                                          10
Crain, 22 S.W.3d at 62.

      This Court went on to quote Comment a to Section 586:

              The privilege stated in this Section is based upon a public
      policy of securing to attorneys as officers of the court the utmost
      freedom in their efforts to secure justice for their clients.
      Therefore the privilege is absolute. It protects the attorney from
      liability in an action for defamation irrespective of his purpose in
      publishing the defamatory matter, his belief in its truth, or even
      his knowledge of its falsity. * * * The publication of defamatory
      matter by an attorney is protected not only when made in the
      institution of the proceedings or in the conduct of litigation before
      a judicial tribunal, but in conferences and other communications
      preliminary to the proceeding.

Crain, 22 S.W.3d at 62 [emphasis in original].

       This Court cited several cases in which the absolute privilege was applied to
letters written by lawyers prior to suit. Crain, 22 S.W.3d at 62-63 (citations
omitted, but including James, supra). All doubts are resolved in favor of the
relevancy of the communication to the proposed judicial proceeding. Id. at 63.
The Court held that Smith’s letter to Ramsey stated her factual allegations and
legal conclusions surrounding proposed legal action against Ramsey’s client. The
letter was absolutely privileged and “cannot constitute the basis for litigation.” Id.
at 63.

      Two years later, in Krishnan v. Law Offices of Preston Henrichson, P.C., 83
S.W.3d 295 (Tex. App.--Corpus Christi 2002, pet. denied), this Court reiterated the

foregoing principles in another case in which pre-suit correspondence was held to

be absolutely privileged. Of note in Krishnan is the fact that Ron Hole, the

Appellant in this action alleging defamation, was the attorney for Krishnan, the

appellant who unsuccessfully alleged she’d been defamed by pre-suit
                                          11
correspondence. Appellant is seeking to have this Court overrule the Krishnan

case along with a long line of cases supporting that decision so he can now claim

victory.

      This Court was exhaustive in its review of that legal precedent, applicable to

correspondence sent preliminarily to litigation. The Court held that letters sent by

the law office to another doctor and the medical center where Krishnan worked,

alleging she had committed medical malpractice, were not actionable. Id. at 299,

302-303. The Court made clear,

      whether an attorney’s out-of-court statement is related to a
      proposed or existing judicial proceeding is a question of law to be
      determined by the trial court. When deciding the issue, the trial
      court must consider the entire communication in its context and
      extend the privilege to any statement that bears some relationship
      to an existing or proposed judicial proceeding. All doubt should
      be resolved in favor of the communication’s relevancy to the
      proceeding.

Krishnan, 83 S.W.3d at 302 [emphasis added]. Summary judgment for the

defendant on absolute privilege grounds was affirmed.

      The rule applies equally whether the letter is written by the putative plaintiff

to the putative defendant, or vice versa. See, Russell v. Clark, 620 S.W.2d 865,

870 (Tex.Civ.App.--Dallas 1981, writ ref’d n.r.e.). Similar to this case, attorney

Clark was counsel for certain parties who won their case in the Texas Supreme

Court. Russell and his company Gulf States were the losing parties in the Supreme
                                         12
Court. The case was remanded for a new trial. Clark wrote a letter to several of

Russell’s investors stating “The Supreme Court of Texas has ruled in favor of my

clients . . . .” Id. at 866. The letter stated in several places Clark’s perception of

the Supreme Court’s holdings, none of which was favorable to Russell. Id. at 866-

868. Clark states in the letter that he tried to settle the case but Russell refused,

and he seeks information from the investors that will be necessary on retrial of the

case, which he says Russell would not give him. Id.

      Russell sued for defamation. Id., 620 S.W.2d at 868. The Dallas Court held

the communication, made by an attorney preliminary to a judicial proceeding (the

re-trial), was absolutely privileged. Id. at 868-869. The Court discussed, among

others, the decision reached in Chard v. Galton, 277 Or. 109, 559 P.2d 1280

(1977), in which “the defendant's attorney had written a letter [preliminary to

possible litigation] to a representative of plaintiff's insurer seeking to settle an

automobile accident case. The letter contained statements that plaintiff had been

previously involved in a fatal accident while in a drunken stupor.” Russell, 620
S.W.2d at 870. The statement was held to be privileged because it had some

relation to the possible litigation. Id. “The court must consider the entire

communication in its context, and must extend the privilege to any statement that

bears some relation to an existing or proposed judicial proceeding.” Id. “[U]ndue

                                            13
restrictions would make the privilege meaningless.” Id. Sustaining Appellant's

point related to privilege would require this Court to overrule its decision in

Krishnan and numerous other authorities.

Conclusion

       Appellee's statement was absolutely privileged. The trial court correctly

granted Appellee's motion for summary judgment.

                             PRAYER FOR RELIEF

       Wherefore, premises considered, Appellee prays:

       A.    That the judgment of the trial court be in all things affirmed;

       B.    That all costs be assessed against Appellant; and

       C.    For such other and further relief to which Appellee may be justly

entitled.




                                          14
                                     Respectfully submitted,

                                     LAW OFFICE OF WILLIAM L.
                                           HUBBARD
                                     62 Vista San Juan
                                     Pagosa Springs, Colorado 81147-7004
                                     956-778-6692
                                     FAX - 877-512-6720

                                     hubbard43@gmail.com

                                     By:     /s/ Wm. L. Hubbard .
                                            Texas State Bar No. 10142000

                                     IN PROPRIA PERSONAM


                        CERTIFICATE OF SERVICE

      On the 1st day of April, 2015, a copy of APPELLEE'S BRIEF was served

on:

      Ronald G. Hole                 By E-Service
      Attorney at Law

           PRO SE

                                           /s/ Wm. L. Hubbard          .
                                             William L. Hubbard
                                             Attorney at Law




                                    15
                      CERTIFICATE OF COMPLIANCE

      The total number of words in the brief is 4,148 based on the determination of

the word processing program.

      Appellee's Brief was prepared using Microsoft Word. The typeface, except

as noted, is Times New Roman. The body of the brief is in 14 point type. The

footnotes are in 12 point type. The case number on the first page is 20 point type.

The court title on the front page is Canterbury typeface in 18 point type. The name

of the brief on the first page is Bookman Old Style in 18 point type. Counsel's

electronic signatures are in MT Script Bold typeface in 20 point type.


                                                /s/ Wm. L. Hubbard                    .
                                                 William L. Hubbard
                                                 Attorney at Law




                                         16